DETAILED ACTION
Allowable Subject Matter
Claims 2-21 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 2 and 12, the prior art taken alone or in combination fails to disclose or render obvious a kit comprising: a first trocar; a second trocar; a first anvil assembly including a first retention rod configured to selectively engage the first trocar; and a second anvil assembly including a second retention rod configured to selectively engage the second trocar, wherein at least one of the first trocar or the second retention rod includes structure configured to physically prevent proper engagement therebetween.
The combination of these limitations makes independent claims 2 and 12 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
After exhaustive searching, the closest prior art reference found by the examiner was Alpern et al. (US 5,392,917), hereinafter Alpern. Regarding claims 2 and 12, Alpern discloses a kit (75 in Figures 2a-2c) comprising a first trocar (52 on the left side of Figure 2a) and a second trocar (52 on the right side of Figure 2a). However, Alpern does not disclose first and second anvil assemblies including first and second retention rods which are configured to selectively engage the first and second trocars, wherein at least one of the first trocar or the second retention rod includes structure configured to physically prevent proper engagement therebetween, as recited in of claims 2 and 12. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify Alpern in view of the prior art to teach these missing limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731